DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Supplemental Amendment
	This Office Action is responding applicant’s supplemental amendment filed on 5/24/2022.  Claims 1 and 22 have been amended.  Claims 2-5, 21, and 31-32 have been cancelled.  Claims 7-10, 12, 14, 23, 25, and 28-30 have been withdrawn from consideration.

Rejoinders
Claim 1 is allowable. 
Claims 7-10, 12, 14, 23, 25, and 28-30, previously withdrawn from consideration as a result of a restriction requirement, including all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of Species A-C, as set forth in the Office action mailed on 11/16/2016 , is hereby withdrawn and claims 7-10, 12, 14, 23, 25, and 28-30 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jordan Pringle on 5/24.
The application has been amended as follows: 
In independent claim 1, line 2, delete “a second end” and replace with --the second end--.
In claim 8, line 2, delete “a user” and replace with --the user--.
In claim 10, line 2, delete “the wearable garment” and replace with --the sheath--.
In claim 10, line 3, delete “a user” and replace with --the user--.
In claim 12, line 2, delete “claim 1” and replace with --claim 7--.
In claim 12, line 3, delete “the wearable garment” and replace with --the sheath--.
In claim 13, line 2, delete “a user” and replace with --the user--.
	In claim 17, line 2, delete “sheath” and replace with --wearable position--.
In claim 17, line 2, delete “a posterior side, a medial side or a lateral side of a calf region, wherein the foot region and the calf region are arranged substantially” and replace with --a calf region and a foot region, wherein the calf region and the foot region are being--.
Cancel claims 14, 16, 20, 22-23, 25-27.
Allowable Subject Matter
Claims 1, 6-13, 15, 17-19, 24, and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a wearable garment comprising the second material comprises a gel wherein the gel is encapsulated by an encapsulating material that is deformable and biocompatible, and wherein the encapsulating material self-sealing such that the encapsulating material may be externally accessed by a needle and then remain sealed upon removal of the need such that a volume of the gel is variable, in combination with all other features recited in the claim.
Regarding dependent claims 6-13, 15, 17-19, 24, and 28-30, they are allowed due to their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Drummond of U.S. Patent Application No. US 2010/0180358 discloses push-up pad (10), paragraph 0038 discloses push-up pads may be of gel or silicone.  Drummond does not disclose the gel push-up pad (10) is self-seal such that a volume of the gel is variable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Primary Examiner
Art Unit 3786